DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2018/0032188).
Regarding claim 15, Park discloses a display device, comprising: 
a display panel (DP, fig. 5B) comprising a plurality of emission areas (PXA, fig. 9) for emitting light and a non-emission area (NPXA, fig. 9) surrounding the plurality of emission areas: and 
a touch member (TS, fig. 5B) disposed on the display panel and comprising a first touch sensor pattern (SP1, fig. 24), a second touch sensor pattern (SP2, fig. 24) separated from the first touch sensor pattern and facing the first touch sensor pattern (fig. 24), and a first touch connection pattern (CP1, fig. 24) disposed between the first touch sensor pattern and the second touch sensor pattern (fig. 24), 
wherein the first touch sensor pattern, the second touch sensor pattern and the first touch connection pattern are disposed in the non-emission area (fig. 9 and fig. 24), and 
wherein a width of the first touch connection pattern (see width of 90 degree bend of CP1 in fig. 24 and in fig. 10A) is greater than a width of the first touch sensor pattern and a width of the second touch sensor pattern (see widths of BP1 and BP3 in fig. 24), and is smaller than a width of the non-emission area located between two adjacent emission areas of the plurality of emission areas (see fig. 24 and fig. 9).  
wherein the first touch connection pattern (CP1 in fig. 10A and 10C) comprises a first touch connection pattern (EX2, fig. 10C) comprising a first connecting area (EX2_4, fig. 10C) and a second connecting area (see width of 90 degree bend of CP1 between EX2_3 and EX2_1) having a larger width than a width of the first connecting area (see fig. 10C), wherein the first connecting area (EX2_4 in fig. 10A, fig. 10C) overlaps with both of the first touch sensor pattern and the second touch sensor pattern (see fig. 10A).
Claim 16 is rejected for the same reasons as claim 4 below.
Claims 17-19 are rejected for the same reasons as claim 1 below.
Claim 20 is rejected for the same reasons as claim 2 below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Chang (US 2012/0194474).
Regarding claim 1, Park discloses a display device, comprising:
a display panel (DP, fig. 5B)
a touch member (TS, fig. 5B) disposed on the display panel and comprising a first touch conductive layer (TS-CL1, fig. 8A), a second touch conductive layer (TS-CL2, fig. 8A), and a first touch insulating film (TS-IL1, fig. 8A) interposed between the first touch conductive layer and the second touch conductive layer,
wherein the first touch conductive layer comprises a first touch connection pattern (CP1, fig. 24) comprising a first connecting area (area of CP1 overlapping SP1 in fig. 24) and a second connecting area (area of 90 degree bend of CP1, where CP1 changes direction, in fig. 24) and a second connecting area having a larger width than a width of the first connection area (fig. 24),
wherein the second touch conductive layer comprises a plurality of first touch sensor patterns (SP1, fig. 24) electrically connected by the first touch connection pattern (fig. 24 and para. 152), a plurality of second touch sensor patterns (SP2, fig. 24) electrically insulated from the plurality of first touch sensor patterns (fig. 24), and a second touch connection pattern (CP2, fig. 24) electrically connecting the plurality of second touch sensor patterns with one another (para. 152), and 
wherein the second connecting area of the first touch connection pattern is disposed between the first touch sensor pattern and the second touch sensor pattern that face each other (fig. 24; wherein the 90 degree bend of CP1 is located between SP1 and SP2 in fig. 24).
Park fails to disclose wherein the bridge widths are measured in the same direction.
Chang discloses wherein the first touch conductive layer comprises a first touch connection pattern (bridge line including 742a-b and 77 in fig. 18) comprising a first connecting area (742a, fig. 18) and a second connecting area (77, fig. 18) and a second connecting area having a larger width than a width of the first connection area (see fig. 18, wherein width of 77 is greater), wherein the width of the first connecting area and the width of the second connecting area are measured in the same direction (see fig 18 and para. 76; wherein e.g. the widths of first branch 742a and connection element 77 are in parallel, having widths measured in the same direction).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings of Chen in the device of Park. The motivation for doing so would have been to provide an electrical connection through the use of a bridge line between electrodes (Chang; para. 79; wherein bridge connectors look like part of adjacent electrodes for visual uniformity).
Regarding claim 2, Park discloses e display device of claim l, wherein the first connecting area has a first width, and the second connecting area has a second width, and wherein the second width is in a range of 1.1 to 10 times the first width (see fig. 24).
Regarding claim 3, Park discloses wherein the first width is in a range of 1.0 ptm to 5.0 pm, and the second width is in a range of 2.0 jim to 10.0 pm (see fig. 24; further wherein the widths are a design choice).  
Regarding claim 4, Park discloses wherein the first touch sensor pattern, the second touch sensor pattern and the second touch connection pattern form a mesh pattern (fig. 8B).  
Regarding claim 5, Park discloses further comprising: 
a plurality of emission areas (PXA, fig. 9A) for emitting light; and 
a non-emission area (NPXA, fig. 9) surrounding the plurality of emission areas, 33ATTORNEY DOCKET NO. 8111 L-913 (SMP200501US) 
wherein the first touch connection pattern, the first touch sensor pattern, the second touch sensor pattern, and the second touch connection pattern are disposed in the non-emission area (fig. 9 and fig. 24).  
Regarding claim 6, Park discloses wherein the emission areas comprises a first emission area and a second emission area that emit lights of different colors and are adjacent to each other (fig. 9 and para. 160), and wherein a width of the non-emission area disposed between the first emission area and the second emission area is larger than a width of the second connecting area (fig. 9 and fig. 24).  
Regarding claim 7, Park discloses wherein a width of the first touch sensor pattern and a width of the second touch sensor pattern are smaller than a width of the second connecting area of the first touch connection pattern (fig. 24).  
Regarding claim 8, Park discloses wherein the first touch sensor pattern comprises a first base (inner mesh squares of SP1 in fig. 24) and a first protrusion (BP1, fig. 24) protruding from the first base toward the second touch sensor pattern, wherein the second touch sensor pattern comprises a second base (inner mesh squares of SP2 in fig. 24) and a second protrusion (BP3, fig. 24) protruding from the second base toward the first touch sensor pattern, and wherein the first protrusion and the second protrusion face each other (fig. 24).  
Regarding claim 9, Park discloses wherein the second connecting area of the first touch connection pattern is disposed in an area where the first protrusion and the second protrusion face each other (see CP1 and CP2 in fig. 24).  
Regarding claim 10, Park discloses wherein a width of each of the first protrusion and the second protrusion becomes narrower as the first protrusion and the second protrusion approach each other (fig. 29; wherein Sp2 protrudes to a point before contacting CP2 and SP1 protrudes to a V-shape towards CP2).  
Regarding claim 11, Park discloses wherein a distance between the first protrusion and the second protrusion is greater than a length of the second connecting area of the first touch connection pattern (para. 24).  
Regarding claim 12, Park discloses wherein the plurality of second touch sensor patterns and the second touch connection pattern are formed integrally (fig. 24 and para. 152), and wherein the first touch sensor patterns are electrically separated and electrically insulated from one another, with the second touch connection pattern therebetween (fig. 24 and para. 152).  
Regarding claim 13, Park discloses wherein the first touch sensor patterns are arranged along a first direction, and the second touch sensor patterns are arranged along a second direction perpendicular to the first direction (fig. 24).  
Regarding claim 14, Park discloses a touch driving line (TSL1, fig. 8B) electrically connected to the plurality of first touch sensor patterns: and 
a touch sensing line (TSL2, fig. 8B) electrically connected to the plurality of second touch sensor patterns.  

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection. See new citations above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBIN J MISHLER/Primary Examiner, Art Unit 2628